 SAN JOSE HOSPITAL21San Jose Hospital&Health Center,Inc.,O'ConnorHospital,Inc., andGoodSamaritan Hospital ofSanta ClaraValleyand California Society ofHospital Pharmacists,Council on Economic Wel-fare,Petitioner.Cases 20-RC-13165, 20-RC-13166, and 20-RC-13168February 7, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSUpon separate petitions duly filed under Section9(c) of the National Labor Relations Act, as amend-ed, a consolidated hearing was held before HearingOfficerLloydMcEntire of the National LaborRelationsBoard. Following the close of the hearingthe Regional Director for Region 20 transferred thesecasesto the Board for decision. Thereafter, theEmployers filed a joint brief, the Petitioner filed ajoint brief for itself and asamicus curiaefor AmericanSocietyofHospitalPharmacists, and AffiliatedHospitalsof San Francisco, California HospitalAssociation, and American Hospitals Associationfiled briefsamicus curiae.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.' They are hereby af-firmed.Upon the entire record in these cases, the Boardfinds:1.The Employers are engaged in commercewithin the meaning of the Act, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employers.3.A question affecting commerceexistsconcern-ing the representation of certain employees of theEmployers within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.IContrary to the Hearing Officer, we permit the intervention ofAssociation of Hospitals of Santa Clara County of which the Employersherein are members2El Camino Hospital, which is a state-operated public service hospitaland therefore exempt from the Board's jurisdiction, is also a member of theAssociation9The Petitioner filed separate petitions for units of staff pharmacists atSan Jose, O'Connor, and Good Samaritan Alexian, although not served witha petition, appeared at the hearing and fully participated therein During thehearing,the Petitioner sought to amend its separate single-employer unitrequests by substituting therefor a request for an associationwide unit of staff228 NLRB No. 64.Association of Hospitals of Santa Clara Coun-ty, the Intervenor herein, is an employer associationwhich bargains on an associationwide basis for itsmembers, including San Jose Hospital & HealthCenter, Inc.; O'Connor Hospital, Inc.; Good Samari-tanHospital of Santa Clara Valley; and AlexianBrothers Hospital.2The Petitioner, an affiliate of American Society ofHospital Pharmacists, seeks an associationwide unitof staff pharmacists at the hospitals of all nonexemptAssociation members. Alternatively, the Petitioner iswilling to represent an associationwide unit of allunrepresented professional employees at these hospi-tals, including staff pharmacists, dietitians, socialworkers, physical therapists, occupational therapists,and recreational therapists, but excluding nurses andtechnical, service, and maintenance employees. TheAssociation members agree as to the associationwidescope of the Petitioner'sunits,but contend that itsprimary unit of staff pharmacists is too narrowbecause it would improperly exclude unrepresentedprofessional employees who have a close communityof interests with the pharmacists.3O'Connor Hospital, Inc., has 1,015 employees in 68departments and 226 job classifications, including 4staff pharmacists, 3 dietitians, 6 physical therapists,and 1 occupational therapist. Good Samaritan Hospi-talof Santa Clara Valley has 994 employees in 45departments and 178 job classifications, including 4pharmacists, 3 dietitians, I social worker, 1 recrea-tional therapist, and 1 occupational therapist. SanJose Hospital & Health Care Center, Inc., has 1,265employees in 30 departments and 290 job classifica-tions, including 7 staff pharmacists, 4 staff dietitians,6 staff social workers, 1 recreational therapist, 5 staffoccupational therapists, and 10 staff physical thera-pists.Alexian Brothers Hospital has 480 employees in22 departments and 90 job classifications, including 4staff pharmacists and 2 staff dietitians. The partiesstipulated, and we find, on the basis of the instantrecord, that the staff pharmacists, dietitians, physicaltherapists, pharmacists, social workers, occupationaltherapists,and recreational therapists at the fourhospitals herein are professional employees.4The staff pharmacists at the four hospitals in theproposed unit are separately supervised and, in viewof their specialized occupations, have virtually nopharmacists covering SanJose, O'Connor, Good Samaritan, and Alexian,and all of those Associationmembers agreedIn these circumstances,including theAssociation'sintervention in this proceeding,Alexian'sappearanceand participation therein,and the parties' general agreement asto the associationwidescope ofwhatever units are hereinfound appropriate,we include Alexian as a participantin this proceedingand in the election inthe associationwide unit hereinafterfound appropriate, subject to asufficientshowing ofinterest4Kaiser FoundationHospitals,219 NLRB 325 (1975),Mercy Hospitals ofSacramento,Inc, 217 NLRB 765, fn 15 (1975) 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontact or interchange with other employees. On theother hand, both the pharmacists and the otherunrepresented professional employees possess a com-monality of professionalism, involving similar profes-sional educational requirements, internships, stan-dards, ethics, and responsibilities, and they all useindependent judgment in performing their profes-sionalduties.5 The pharmacists have similar, thoughhigher, wage scales and share with the other profes-sional employees a 24-hour-a-day responsibility forpatient care within their respective fields, regardlessof the number of hours per day they may work asindividuals.InBeth Israel Hospital and Geriatrics Center,219NLRB 520 (1975), andKaiser Foundation Hospitals,supra,the Board, following principles enunciated inMercy Hospitals of Sacramento, Inc., supra,found thatunits of hospital pharmacists, excluding other unre-presented professional employees, were inappropriatefor purposes of collective bargaining on the groundsthat the pharmacists did not possess a community ofinterest separate from that shared by other employeesin the health care industry; that, unlike registerednurses, they lacked a tradition of separate representa-tion in collective bargaining; and that to accord thepharmacists separate representation in such circum-stanceswould result in an undue proliferation ofbargaining units at odds with the legislative history ofthe Act.The Petitioner contends that, inasmuch as theBoard inMercy Hospitals, supra,attached the greatestsignificance to the singular history of representationand collective bargaining for nurses as a basis forestablishing them in a separate bargaining unit, itshould do likewise in the instant case, in view of analleged impressive history of bargaining throughoutthe United States respecting separate units of hospitalpharmacists. As proof, the Petitioner offered evidenceof such units at 6 New York hospitals, pursuant toNew York State Labor Board decisions; at 6 Pennsyl-vaniahospitals,pursuant to Pennsylvania StateLabor Board decisions; at 25 member hospitals ofKaiser Permanente in southern California; at Mr.Zion Hospital in San Francisco, California; and atDameron Hospital in Stockton, California. We attachlittleweight to the New York history in view of a stateSKaiserFoundation Hospitals,219 NLRB 325 (1975)8AlthoughMember Fanning agreesthat the evidence doesnot demon-strate that pharmacists haveenjoyedthe singularhistory and tradition ofseparate representation in collective bargainingthat RN's have enjoyed, hedoes not agree with his colleagues that the bargaininghistory of thepharmacistsin New Yorkshould beaccorded"little weight " In his opinion,the aforementioned situationsclearly present evidence of separaterepresen-tation which is not significantly lessened because the representation was inaccord with a state statutestatute, obviously at odds with the health amend-ments' policy against proliferation of units, whichmandates a pharmacist unit finding when pharma-cistsare found to be professionals.We likewiseaccord littleweight to the experience at KaiserPermanente or at Mt. Zion. These situations do notsupport a history of separate bargaining for pharma-cists since in each instance the bargaining unitsincluded nonprofessional employees. This leaves thesix hospitals in Pennsylvania and Dameron Hospitalin Stockton, California, which are alone free fromstatutory unit restraints and limited to professionalpharmacists only.We believe this history is notsufficient to warrant a change in our policy withrespect to such units.6In accordance with the Board's prior decisionsfinding inappropriate separate units of pharmacists,in Beth Israel Hospital, supra,andKaiser FoundationHospitals, supra,and finding appropriate units ofprofessionals which included pharmacists inDomini-can Santa Cruz Hospital,218 NLRB 1211(1975), andMercy Hospitals, supra,we find that the pharmacists,unlikenurses,possess neither a community of interestseparate from that shared by other professionalemployees in the health care industry,7 nor a singularhistory of collective bargaining which would other-wise entitle them to separate representation.8 Toaccord them separate representation in such circum-stances would constitute an undue proliferation ofbargaining units .9Accordingly,we find that the following unit isappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All professional employees at San Jose Hospital &Health Center, Inc., O'Connor Hospital, Inc.,Good Samaritan Hospital of Santa Clara Valley,and Alexian Brothers Hospital, in Santa Clara,California, including staff pharmacists, dietitians,socialworkers, physical therapists, occupationaltherapists, and recreational therapists, but exclud-ing nurses and technical, service and maintenanceemployees.[Direction of Election 10 andExcelsiorfootnoteomitted from publication.]rKaiser FoundationHospitals,supra8Kaiser FoundationHospitals, supra,Mercy Hospitals,supra9BethIsrael Hospital, supra10 Inasmuch as the unitfoundappropriate is broader than thatoriginallypetitioned for, the Petitioner is accorded10 days fromthe date of thisDecision to furnish a sufficient showing of interest,in the event that itscurrent showing is insufficient Failureto do sowithin this period will resultin dismissal of the petition